Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 5/13/21.  Claim(s) 1-18, 20, 23, 24, and 28-34 are cancelled.  Claim(s) 19, 21, 22, and 25-27 are pending.  Claim(s) 21 and 25 have been withdrawn.
Applicant's amendment, arguments, and showing of unexpected results with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Applicant's amendment, arguments, and showing of unexpected results with respect to the double patenting rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Claim 19 is allowable. Claims 21 and 25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 4/7/20, is hereby withdrawn and claims 21 and 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Tsimaras on 5/27/21.
Please replace the title of the application with “Novel combinations of PDE1 inhibitors and NEP inhibitors.”
In claim 25 after “wherein the NEP inhibitor is” please replace the compound name and structure with “AHU-377”; and after “pharmaceutically acceptable salt form” please delete “, preferably in the form of the sodium salt”.
In claim 26 after “wherein the NEP inhibitor is” please replace the compound name and structure with “LBO657”.
In claim 26, line 3, after “pharmaceutically acceptable” please delete “ester or”.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art teaches the instantly claimed compounds, and teaches that they are useful in general, the prior art does not disclose the exceptional results the claimed compositions possess, which was discovered by the instant inventors via experimentation.
For example, the instant inventors have shown that the instant compounds, represented by example 20, are superior in performance when compared similar compounds which do not require all of the claimed elements, such as SCH 51866.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1-18, 20, 23, 24, and 28-34 are cancelled.  Claim(s) 19, 21, 22, and 25-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627